oo
7!
a

‘it ‘_ at ae * ‘ br
AC 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of t vy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

United States of America JUDGMENT IN A CREMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)
Ramiro Borjas-Zavala . Case Number: 3:19-mj-24467
Karen M Stevens. sncene nemesis
| | Defendant's Altorney - i i . oer a pent)
REGISTRATION NO, 91684298 eee
THE DEFENDANT: | | NOV 27 2019
pleaded guilty to count(s) 1 of Complaint nat
, Fa ChS TTS
C) was found guilty to count(s) SOUTHERN DISTRICT OF CALE ORNIA

 

 

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
811325 ILLEGAL ENTRY (Misdemeanor) l
L} The defendant has been found not guilty on count(s) —
L) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

C] TIME SERVED 4 ZU days

 

Bd Assessment: $10 WAIVED & Fine: WAIVED-
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

-- Wednesday, November 27, 2019
_ Date of Imposition of Sentence

od.

RO STANLEY 4 BOONE .
ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | cee cmayent cote | 3:19-mj-24467

 

 

 

 
